  Case: 1:18-cv-07996 Document #: 1-1 Filed: 12/05/18 Page 1 of 11 PageID #:4
                                        12-Person Jury

                                                                                     FILED
                                                                                     10/23/2018 6:27 PM
                                                                                     DOROTHY BROWN
                                                                                     CIRCUIT CLERK
                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                        COOK COUNTY, IL
                      COUNTY DEPARTMENT, LAW DIVISION

ALICIA PALKA,

                       Plaintiff,
                                                                 2018L011533
       V.                                                    No:
                                                             Plaintiff Demands a Jury Trial
WAL-MART STORES, INC., a foreign
corporation; ANA RODRIGUEZ, agent of
WAL-MART STORES, INC.,

                       Defendants,.

                                      COMPLAINT AT LAW

       NOW COMES Plaintiff, ALICJA PALKA, by and through her attorneys, ROMANUCCl

& BLAND1N, LLC, and complaining against Defendants, WAL-MART STORES, INC., a

foreign corporation; ANA RODRIGUEZ, agent of WAL-MART STORES, INC., pleading

hypothetically and in the alternative hereby state as follows:

                                    FACTUAL ALLEGATIONS

       1.      On November 2, 2016 and at all relevant times herein, Plaintiff ALICIA PALKA

was a resident of the County of Cook, State of Illinois.

       2.      On November 2, 2016 and all relevant times herein, Defendant WAL-MART

STORES, INC. existed by and under the laws of the State of Illinois.

       3.      On November 2, 2016 and all relevant times herein, Defendant WAL-MART

STORES, INC. was doing business in the State of Illinois.

       4.      On November 2, 2016 and at all relevant times herein Defendant, ANA

RODRIGUEZ, was a resident of the County of Cook, State of Illinois.




                                                                               EXHIBIT A
  Case: 1:18-cv-07996 Document #: 1-1 Filed: 12/05/18 Page 2 of 11 PageID #:5




       5.      On November 2, 2016 and at all relevant times herein, there existed a retail store

and pharmacy located at 8500 W. Golf Rd., Niles, IL, commonly known as Walmart Store

Number 3725.

       6.      On November 2, 2016 and at all relevant times herein Defendant, ANA

.RODRIGUEZ, was the employee of WAL-MART STORES_ INC.

       7.      On November 2, 2016 and at all relevant times herein Defendant, ANA

RODR1CiUEZ, was the actual agent of WAL-MART STORES, INC.

       8.      On November 2, 2016 and at all relevant times herein Defendant, ANA

RODRIGUEZ, was the apparent agent of WAL-MART STORES, INC.

       9.      On November 2, 2016 and at all relevant times herein Defendant, ANA

RODRIGUEZ, was the manager of Walmart Store Number 3725.

       10.     Upon information and belief, and at all relevant times, including on or about

November 2, 2016 at approximately 11:00 A.M., Defendant, ANA RODRIGUEZ, was at within

the course and scope of her employment, agency and or servant relationship with the Defendant,

WAL-MART STORES, INC.

       11.     On November 2, 2016, at Walmart Store 3725, Defendant, ANA RODRIGUEZ,

conducted herself in such a manner as to cause members of the general public, including Plaintiff

and other customers, to believe that she was an employee, agent, and/or servant of the

Defendant, WAL-MART STORES, INC.

       12.     On Noverriber 2, 2016 and at all relevant times herein, Defendant, WAL-MART

STORES, INC., owned the premises located 85.00 W. Golf Rd., Niles, IL, commonly known as

Walmart Store Number 3725.




                                               2
   Case: 1:18-cv-07996 Document #: 1-1 Filed: 12/05/18 Page 3 of 11 PageID #:6




        13.     On November 2, 2016 and at all relevant times herein, Defendant, WAL-MART ,

STORES, INC., operated the premises located at 8500 W. Golf Rd., NileS, IL, commonly known

as Walmart Store Number 3725.

        14.     On November 2, 2016 and at all relevant times herein, Defendant, WAL-MART

STORES, INC. managed the premises located at 8500 W. Golf Rd., Niles, IL, commonly known

as Walmart Store Number 3725.

        15.    On November 2, 2016 and at all relevant times herein, Defendant, WAL-MART

STORES, INC. maintained the premises located at 8500 W. Golf Rd., Niles, IL, commonly

known as Walmart Store Number 3725.

        16.    On November 2, 2016 and at all relevant times herein, Defendant, WAL-MART

STORES, INC. controlled the premises located at 8500 W. Golf Rd., Niles, IL, commonly

known as Walmart Store Number 3725.

       17.     On November 2, 2016 and at all relevant times herein, Walmart Store Number

3725 was open for business to the general public.

       18.     On November 2, 2016 and at all relevant times herein, there existed water on the

floor of Walmart Store Number 3725.

       19.     On November 2, 2016 and at all relevant times herein, said water existed near the

pharmacy in a pathway used by customers of Walmart Store Number 3725.

       20.     On the morning of November 2, 2016, at Walmart Store Number 3725, said water

came to exist on the floor from a leak in the roof and/or ceiling.

       21.     On the morning of November 2, 2016, an employee, agent and/or servant of

Defendant WAt-MART STORES, INC. did not prevent the water from leaking onto the floor.




                                                 3
  Case: 1:18-cv-07996 Document #: 1-1 Filed: 12/05/18 Page 4 of 11 PageID #:7




        22.     On the morning of November 2, 2016, an employee, agent and/or servant of

Defendant WAL-MART STORES, INC. did not warn customers of the water on the floor.

        23.     On the morning of November 2, 2016, an employee, agent and/or servant of

Defendant WAL-MART STORES, INC. did not place signs near said water on the floor.

        24.    On the morning of November 2, 2016, an employee, agent and/or servant of

Defendant WAL-MART STORES, INC. did not place barricades near said water on the floor to

prevent customers from slipping.

        25.    On the morning of November 2, 2016, Plaintiff ALICIA PALKA was a customer

at Walmart Store Number 3725 and was walking through the aisle near the pharmacy.

        26.    As Plaintiff ALICJA PALKA walked through the aisle of Walmart Store Number

3725, Plaintiff ALICIA PALICA slipped on the'aforementioned water on the floor.

        27.    As a result of slipping on the aforementioned water on the floor, Plaintiff ALICIA

PALKA fell and was injured.


      ALICIA PALKA v. WAL-MART STORES, INC. aka Walmart Store Number 3725

       28.     Plaintiff incorporates by reference all preceding paragraphs.

       29.     At all times stated herein, it was the duty of the Defendant, WAL-MART'

STORES, INC., as owner, occupier and/or manager of Walmart Store Number 3725, by and

through its agents, employees and/or servants, including ANA RODRIGUEZ, to exercise

ordinary care so that the premises were in a reasonably safe condition so as not to cause injury to

individuals, including Plaintiff, ALICJA PALKA, lawfully on said premises.

       30.     Notwithstanding said duty, on the aforesaid date and at said place, Defendant,

WAL-MART STORES, INC. by and through its duly authorized agents, employees, and/or



                                                 4
 Case: 1:18-cv-07996 Document #: 1-1 Filed: 12/05/18 Page 5 of 11 PageID #:8




servants, including ANA RODRIGUEZ; committed one or more of the following acts and/or



             a. Allowed a dangerous condition to exist in the pathway of their store by failing
                to remove water on the floor even though they knew, or in the exercise of
                ordinary care, should have known that the same created a hazard to invitees
                and other persons, including Plaintiff', ALICIA PALKA;

            b. Created a dangerous condition by failing to provide a reasonably safe pathway
               for invitees such as Plaintiff, ALICIA PALKA, by failing to repair a leak in
               the ceiling and/or roof even though they knew or, in the exercise of ordinary
               care, should have known that invitees and other persons, including Plaintiff,
               would be using said pathway and knew that the leak would thereby create a
               hazard for Plaintiff;

            c. Created a dangerous condition by failing to properly warn and/or notify
               invitees such as Plaintiff, ALICIA PALKA, of the dangerous condition, the
               water on the floor which was present in her pathway even though they knew
               or, in the exercise of ordinary care, should have known that invitees or other
               persons, including Plaintiff, would not have knowledge of said dangerous
               condition, thereby creating a hazard for Plaintifff,

            d. Created a dangerous condition by failing to place signs notifying invitees such
               as Plaintiff, ALICIA PALKA, of the dangerous condition, the water on the
               floor which was present in her pathway even though they knew or, in the
               exercise of ordinary care, should have known that invitees or other persons,
               including Plaintiff, would not have knowledge of said dangerous condition,
               thereby creating a hazard for Plaintiff;

            e. Created a dangerous condition by failing to place barricades near said water
               on the floor to prevent invitees such as Plaintiff, ALICIA PALKA, from
               slipping on the water which was present in her pathway even though they
               knew or, in the exercise of ordinary care, should :have known that invitees or
               other persons, including Plaintiff, would not have knowledge of said
               dangerous condition, thereby creating a hazard for Plaintiff;

            f. Failed to provide a safe means of ingress/egress to and from departments in
               their store, even though they knew or, in the exercise of ordinary care, should
               have known that invitees or other persons, including Plaintiff, ALICIA
               PALKA, would be using said pathway to access said departments and knew
               that there was water in said pathway which created a hazard for Plaintiff; and

            g. Was otherwise careless and/or negligent.




                                             5
  Case: 1:18-cv-07996 Document #: 1-1 Filed: 12/05/18 Page 6 of 11 PageID #:9




        31.     Defendant, WAL-MART STORES, INC. is vicariously liable for the aforesaid

careless and negligent acts and/or omissions of its employee and/or agents, including the

Defendant, ANA RODRIGUEZ, in causing said collision and injurie to ALICIA PALKA.

        32.    As a direct and proximate result of one or more of the foregoing acts and/or

omissions, Plaintiff, ALICJA PALKA, was caused to be injured by the water on the floor, and

suffered significant injuries and resulting damages.

        33.    As a direct and proximate result of one, or more of the foregoing acts and/or

omissions, Plaintiff, ALICJA PALKA, sustained injuries of a personal and pecuniary nature.

       34.     As a further direct and proximate result of one or more of the foregoing acts

and/or omissions, Plaintiff, ALICJA PALKA, suffered severe and permanent injuries, both

internally and externally; and as a consequence thereof, Plaintiff has suffered and will continue

to suffer great pain and mental anguish and loss of a normal life; that in addition thereto, Plaintiff

has incurred and will in the future incur reasonable and necessary medical expenses in endearing

to treat of sai.d injuries; and that Plaintiff has and will suffer from disability and disfigurement,

and has otherwise been damaged in a pecuniary way.

        WHEREFORE, Plaintiff, ALICJA PALKA, by and through her attorneys,

ROMANUCCI & BLANDIN, prays for judgment against Defendant, WAL-MART STORES,

INC., for an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00), the

jurisdictional limit of the law division of the Circuit Court of Cook County.

                          .COUNT II—NEGLIGENCE
      ALICJA PALKA v. WAL-MART STORES, INC. aka Walmart Store Number 3725

       35.     Plaintiff incorporates by reference all preceding paragraphs.




                                                  6
 Case: 1:18-cv-07996 Document #: 1-1 Filed: 12/05/18 Page 7 of 11 PageID #:10




       36.     At all times stated herein, it was the duty of the Defendant, WAL-MART

STORES, WC., as owner, occupier and/or manager of Walmart Store Number 3725, by and

through its agents, employees and/or servants, including ANA RODRIGUEZ, to exercise

ordinary care so that the premises were in a reasonably safe condition so as not to cause injury to

individuals, including Plaintiff, ALICJA PALKA, lawfully on said premises.

       37.     Notwithstanding said duty, on the aforesaid date and at said place, Defendant,

WAL-MART STORES, INC. by and through its duly authorized agents, employees, and/or

servants, including ANA RODRIGUEZ, committed one or more of the following acts and/or

omissions:

               a. Failed to remove water on the floor even though they knew, or in the exercise
                  of ordinary care, should have known that the same created a hazard to invitees
                  and other persons, including Plaintiff, ALICJA PALKA;

               b. Failed to provide a reasonably safe pathway for invitees such as Plaintiff,
                  ALICJA PALKA, by failing to repair a leak in the ceiling and/or roof even
                  though they knew or, in the exercise of ordinary care, should have known that
                  invitees and other persons, including Plaintiff, would be using said pathway
                  and knew that the leak would thereby create a hazard for Plaintiff;

              c. Failed to properly warn and/or notify invitees such as Plaintiff, ALICJA
                 PALKA, of the dangerous condition, the water on the floor which was present
                 in her pathway even though they knew or, in the exercise of ordinary care,
                 should have known that invitees or other persons, including Plaintiff, would:
                 not have knowledge of said dangerous condition, thereby creating a hazard for
                 Plai ntiff;

              d. Failed to place signs notifying invitees such as Plaintiff, ALICJA PALKA, of
                 the dangerous condition, the water on the floor which was present in her
                 pathway even though they knew or, in the exercise of ordinary care, should
                 have known that invitees or other persons, including Plaintiff, would not have
                 knowledge of said dangerous condition, thereby creating a hazard for
                 Plaintiff; and/or

              e. Failed to place barricades near said water on the floor to prevent invitees such
                 as Plaintiff, ALICJA PALKA, from slipping on the water which was present
                 in her pathway even though they knew or, in the exercise of ordinary care,
                 should have known that invitees or other persons, including Plaintiff, would
  Case: 1:18-cv-07996 Document #: 1-1 Filed: 12/05/18 Page 8 of 11 PageID #:11




                   not have knowledge of said dangerous condition, thereby creating a hazard for
                   Plaintiff;

        38.    Defendant, WAL-MART STORES, INC. is vicariously liable for the aforesaid

careless and negligent acts and/or omissions of its employee and/or agents, including the

Defendant, ANA RODRIGUEZ, in causing said collision and injuries to ALICIA PALKA.

        39.    As a direct and proximate result of one or more of the foregoing acts and/or

omissions, Plaintiff, ALICJA PALKA, was caused to be injured by the water on the floor, and

suffered significant injuries and resulting damages.

       40.     As a direct and proximate result of one or more of the foregoing acts and/or

omissions, Plaintiff, ALICJA PALKA, sustained injuries of a personal and pecuniary nature.

       41.     As a further direct and proximate result of one or more of the foregoing acts

and/or omissions, Plaintiff, ALICJA PALKA, suffered severe and permanent injuries, both

internally and externally; and as a consequence thereof, Plaintiff has suffered and will continue

to suffer great pain and mental anguish and loss of a normal life; that in addition thereto, Plaintiff

has incurred and will in the future incur reasonable and necessary medical expenses in endearing

to treat of said injuries; and that Plaintiff has and will suffer from disability and disfigurement,

and has otherwise been damaged in a pecuniary way.

       WHEREFORE, Plaintiff, ALICJA PALKA, by and through her attorneys,

ROMANUCCI & BLANDIN, prays for judgment against Defendant, WAL-MART STORES,

INC., for an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00), the

jurisdictional limit of the law division of the Circuit Court of Cook County.




                                                  8
  Case: 1:18-cv-07996 Document #: 1-1 Filed: 12/05/18 Page 9 of 11 PageID #:12




                                   COUNT III—NEGLIGENCE
                    ALICJA PALKA v. ANA RODRIGUEZ, agent of Wal-mart

       42.       Plaintiff incorporates by reference all preceding paragraphs.

       43.       At all times stated herein, Defendant, ANA RODRIGUEZ was the manager of

said premises.

       44.       At all times stated herein, it was the duty of the :Defendant, ANA RODRIGUEZ,

to ensure the safety of invitees, including Plaintiff, ALICJA PALKA.

       45.       At all times stated herein, it was the duty of the Defendant, ANA RODRIGUEZ,

to exercise ordinary care so that the premises were in a reasonably safe condition so as not to

'cause injury to individuals, including Plaintiff, ALICJA PALKA, lawfully on said premises.

       46.       Notwithstanding said duty, on the aforesaid date and at said place, Defendant,

ANA RODRIGUEZ, committed one or more of the following acts and/or omissions:

                 a. Failed to remove water on the floor even though they knew, or in the exercise
                    of ordinary care, should have known that the same created a hazard to invitees
                    and other persons, including Plaintiff, ALICIA PALKA;

                 b. Failed to provide a reasonably safe pathway for invitees such as Plaintiff,
                    ALICIA PALKA, by failing to repair a leak in the ceiling and/or roof even
                    though they knew or, in the exercise of ordinary care, should have known that
                    invitees and other persons, including Plaintiff, would be using said pathway
                    and knew that the leak would thereby create a hazard for Plaintiff;

                 c. Failed to properly warn and/or notify invitees such as Plaintiff, ALICIA
                    PALKA, of the dangerous condition, the water on the floor which was present
                    in her pathway even though they knew or, in the exercise of ordinary care,
                    should have known that invitees or other persons, including Plaintiff, would
                    not have knowledge of said dangerous condition, thereby creating a hazard for
                    Plaintiff;

                 d. Failed to place signs notifying invitees such as Plaintiff, ALICIA PALKA, of
                    the dangerous condition, the water on the floor which was present in her
                    pathway even though they knew or, in the exercise of ordinary care, should
                    have known that invitees or other persons, including Plaintiff, would not have
                    knowledge of said dangerous condition, thereby creating a hazard for
                    Plaintiff;

                                                  9
 Case: 1:18-cv-07996 Document #: 1-1 Filed: 12/05/18 Page 10 of 11 PageID #:13




                e. Failed to place barricades near said water on the floor to prevent invitees such
                    as Plaintiff, ALICJA PALKA, from slipping on the water which was present
                    in her pathway even though they knew or, in the exercise of ordinary care,
                    should have known that invitees or other persons, including Plaintiff, would
                    not have knowledge of said dangerous condition, thereby creating a hazard for
                    Plaintiff;

                f Failed to provide a safe means of ingress/egress to and from departments in
                    their store, even though they knew or, in the exercise of ordinary care, should
                    have known that invitees or other persons, including Plaintiff, ALICJA
                    PALKA, would be using said pathway to access said departments and knew
                    that there was water in said pathway which created a hazard for Plaintiff; and

                a   Was otherwise careless and/or negligent:


        47.     Defendant, WAL-MART STORES, INC. is vicariously liable for the aforesaid

careless and negligent acts and/or omissions of its employee and/or agent, the Defendant, ANA

-RODRIGUEZ,     in causing said collision and injuries to ALICIA PALKA.

        48.     As a direct and proximate result of one or more of the foregoing acts and/or

omissions, Plaintiff, ALICJA PALKA, was caused to be injured by the water on the floor, and

suffered significant injuries an,d resulting damages.

        49.     As a direct and proximate result of one or more of the foregoing acts and/or

omissions; Plaintiff, ALICJA PALKA, sustained injuries of a personal and pecuniary nature.

        50.     As a further direct and proximate result of one or more of the foregoing acts

and/or omissions, Plaintiff, ALICJA PALKA, suffered severe and permanent injuries, both

internally and externally; and as a consequence thereof, Plaintiff has suffered and will continue

to suffer great pain and mental anguish and loss of a normal life; that in addition thereto, Plaintiff

has incurred and will in the future incur reasonable and necessary medical expenses in endearing

to treat of said injuries; and That Plaintiff has and will suffer from disability and disfigurement,

and has otherwise been damaged in, a pecuniary way.

                                                  10
Case: 1:18-cv-07996 Document #: 1-1 Filed: 12/05/18 Page 11 of 11 PageID #:14




       WHEREFORE, Plaintiff, ALICJA PALKA, by and through her attorneys,

ROMANUCCI & BLANDIN, prays for judgment against Defendant, ANA RODRIGUEZ, agent

of Wal-mart Stores, Inc., for an amount in excess of FIFTY THOUSAND DOLLARS

($50,000.00), the jurisdictional limit of the law division of the Circuit Court of Cook County.



                                                         Aesp,t7..cfrul S,qhmitted,
                                                         ROJV1 C &BLANDrN,LLC



                                                                           for the Plaintiff
Michael R. Grieco
ROMANUCCI & BLANDIN, LLC
321 N. Clark St.; Ste 900
Chicago, IL 60654
Tel: (312) 458-1000
Fax: (312) 458-1004
Email: rii.ariect)EblaW.net.
Attorney No.: 35875




                                               11
